Case 21-00099-NGH        Doc 23     Filed 05/24/21 Entered 05/24/21 10:59:01           Desc Main
                                   Document      Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO

In Re:
                                                    Case No. 21-00099-NGH
HOLMES, JENNIFER                                    Chapter 7

                             Debtor.

               Order Granting Motion to Extend Time to Object to Exemptions

         This matter having come before the Court on the Motion to Extend Time to Object to

Exemptions Under Fed. R. Bankr. P. 4003 (CR 21) (the “Motion”) filed on May 21, 2021, and

good cause existing;

         The Court having reviewed the Motion, and good cause appearing therefore, IT IS

HEREBY ORDERED that the Motion is GRANTED and the deadline for the chapter 7 trustee to

file an objection to Debtor’s claimed exemptions is enlarged to June 21, 2021. //end of text//

DATED: May 24, 2021

                                             _________________________
                                             NOAH G. HILLEN
                                             U.S. Bankruptcy Judge


Order submitted by Timothy R. Kurtz, Chapter 7 Bankruptcy Trustee.
